Citation Nr: 1544881	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a kidney condition, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified before an RO Decision Review Officer (DRO) regarding the issue of entitlement to service connection for a kidney condition.  In August 2015 he testified at a Video Conference hearing before the undersigned Veterans Law Judge regarding all three issues on appeal.  Transcripts of the hearings are of record.

The issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a kidney condition are addressed in the REMAND portion  of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.



CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he asserts began in service and has continued since.  Specifically, he reports he was exposed to explosions, weapons fire, and helicopter noise while serving as a door gunner in   the Republic of Vietnam, and that his current tinnitus began after one ammunitions dump explosion, in particular.

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board concedes the Veteran's in-service acoustic trauma, based on his consistent statements regarding exposure to weapons fire, helicopter noise, and explosions, as well as the evidence in his personnel records, which includes an Air Medal recommendation recounting his assignment as a door gunner during 60 combat operational missions.  The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his in-service acoustic trauma.  

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21   Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board acknowledges that the evidence of record also includes conflicting medical opinions.  Specifically, in an August 2012 addendum opinion, a VA reviewer stated that the Veteran's tinnitus was less likely than not related to service, because there was no evidence of a claim for tinnitus while the Veteran was on active duty, and in September 2015, a private family doctor opined that     it was more likely than not that the Veteran's tinnitus was caused by what he described as significant in-service noise exposure.  However, the VA examiner  did not consider the Veteran's credible report of tinnitus in service and the private physician did not provide a rationale for his opinion.  

In any event, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus      that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Accordingly, resolving all doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2015).

ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the remaining issues on appeal.

Regarding the Veteran's claim for service connection for bilateral hearing loss, two medical opinions are of record.  In August 2012, a VA audiologist opined that the Veteran's current bilateral sensorineural hearing loss was less likely as not related to service, citing normal entrance and separation audiograms without a significant threshold shift in support of that finding.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In September 2015, the Veteran submitted a positive opinion signed by a private family doctor, but the opinion was conclusory in nature and did not consider all relevant facts, to include the Veteran's separation audiogram showing normal hearing for VA purposes.  Based on the foregoing, the Board finds that an additional medical opinion is necessary.

Turning to the Veteran's claim for service connection for a kidney condition, the Veteran primarily asserts that he incurred renal cell carcinoma as a result of exposure to herbicides in the Republic of Vietnam.  He submitted a June 2014 letter signed by the physician who had treated him for that condition, which stated that it was more likely than not that the Veteran's kidney cancer was caused by his exposure to Agent Orange.  The letter cited lack of a family history of kidney cancer in support of the positive opinion, and stated there was "some evidence" that kidney cancer may be related to herbicide exposure.  However, further detail regarding the evidence in support of a link between kidney cancer and herbicide exposure was not provided, and the letter concluded by essentially suggesting that because the cause of the Veteran's kidney cancer was unclear, the condition should be attributed to exposure to Agent Orange.  The letter also noted that the Veteran had a history of chronic renal insufficiency and that a pathology report produced in connection with his cancer treatment indicated a background of glomerulosclerosis and interstitial fibrosis, but did not discuss what role, if any, those conditions may have played in the Veteran's subsequent development of cancer.  Based on the foregoing, the Board finds that an additional medical opinion is required.

Finally, regarding the Veteran's claim for a higher initial rating for PTSD, the most recent, and only, VA examination was performed in August 2012.  Although the Veteran submitted a July 2014 PTSD Disability Benefits Questionnaire, completed by a VA social worker from whom he receives cognitive therapy, he asserted during his August 2015 Board hearing that his PTSD has since increased in severity, that he recently completed therapy with that social worker, and that she suggested that his PTSD symptoms had worsened.  Additionally, the most recent VA treatment records associated with the claims file are dated October 2014, and reflect that the Veteran planned to pursue additional treatment for PTSD symptoms thereafter.  Based on the foregoing, the Board finds that remand is necessary to afford the Veteran another VA PTSD examination and obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from October 2014 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, send the claims file to a VA audiologist to obtain an additional opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  The audiologist should consider converted values from ASA to ISO-ANSI for the Veteran's 1966 entrance examination.  After review of the claims file, the audiologist should provide an opinion as to whether the Veteran's current bilateral hearing loss is/is not merely     a delayed response to his conceded in-service acoustic trauma.  The audiologist should explain the medical   bases for all conclusions reached, and should discuss the significance of any in-service threshold shifts in hearing acuity documented between the Veteran's entrance and separation examinations.

3.  Send the claims file to a VA oncologist to obtain an opinion on whether the Veteran's renal cell carcinoma        is related to his conceded herbicide exposure.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  After review of the claims file, the physician should provide an opinion as to whether the Veteran's renal cell carcinoma is at least as likely as not (a 50 percent probability or greater) related to his conceded in-service exposure to herbicides.

The physician should explain the medical bases for all conclusions reached, and should discuss the findings in the June 2014 letter signed by the Veteran's physician and in the May 2011 articles submitted by the Veteran, which discuss a VA study aimed at determining whether there is a link between kidney cancer and exposure to Agent Orange.  While the physician is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the rationale cannot rely solely on the fact that VA has not included a given condition in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's kidney cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

4.  Schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction  with the examination.  All indicated studies should be performed and all findings should be reported in detail.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


